Citation Nr: 1404037	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating (evaluation) for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1994 to September 2003.

This matter comes on appeal before the Board of Veterans' Appeals  (Board) from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for herpes simplex virus type 2 and migraine headaches, effective September 29, 2003, and assigned a noncompensable initial evaluation for each.  In a July 2009 rating decision, the RO granted a higher initial disability rating of 10 percent for herpes simplex virus type 2, from the period from November 1, 2004, thus creating a staged rating. 

In an August 2012 decision, the Board granted an initial disability rating of 10 percent for herpes simplex virus type 2, prior to November 1, 2004, and denied an initial compensable disability rating for migraine headaches.  The Veteran appealed the August 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court or CAVC) insomuch as it denied an initial compensable disability rating for migraine headaches.  In June 2013, the Court granted a Joint Motion for Partial Remand (Joint Motion), and the part of the Board's decision, only to the extent that denied initial compensable rating for migraine headaches, was remanded for action consistent with the terms of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Court remanded the present appeal to the Board in June 2013 for compliance with the instructions in the June 2013 Joint Motion for Partial Remand.  The Joint Motion provides that a remand is required so that the Board may adequately address relevant lay and medical evidence of record.  Specifically, the Joint Motion provides that the Board must consider medical evidence cited in the prior Board decision in addressing the Veteran's symptomatology and must revisit the credibility of the Appellant's contentions.  No specific development was ordered on remand from the Court.  

In January 2014, the Veteran submitted additional lay evidence without a waiver, stating that over the last year, she suffered from migraine headaches with prostrating attacks on the average of two to three times per month.  She requested that the appeal be remanded to the Agency of Original Jurisdiction for review of the additional lay evidence submitted.  Accordingly, the Board finds that this evidence needs to be considered by the RO/AMC on remand. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Significantly, because the Veteran identified an increase in the frequency and severity of migraine headaches since the last May 2009 VA examination, the Board finds that a remand for another VA examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because a 23-month old exam was too remote in time to adequately support a decision on appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination to help ascertain the current extent of the service-connected migraine headaches, to include the nature and frequency of such headaches.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

2.  Thereafter, the RO/AMC should readjudicate the issue of entitlement to an initial compensable disability rating for migraine headaches.  If the determination remains unfavorable to the Veteran, the Veteran and representative should be provided with a supplemental statement of the case.  The Veteran and representative should be given an opportunity to respond to the supplemental statement of the case prior to returning the case to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013). The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

